Citation Nr: 1102671	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to a rating in excess of 40 percent for a cervical 
spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1955 to 
October 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision. 

The Board notes that it initially decided this case in June 2010.  
However, the Veteran's representative submitted a motion to 
vacate that decision in December 2010 because it did not have a 
chance to submit an informal hearing presentation prior to that 
June 2010 Board decision being rendered.  As will be discussed 
below, the Board vacates that June 2010 decision only as to the 
Veteran's claim of increased evaluation of his cervical spine 
disability and issues this decision in its stead.  The Board has 
already remanded the TDIU issue in the June 2010, and such is 
undisturbed by the Board's vacatur action herein.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010).  

The Board notes that it initially decided the Veteran's increased 
evaluation claim in June 2010.  The Veteran's representative 
submitted a motion to vacate that decision in December 2010 
because it did not have a chance to give an informal hearing 
presentation to the Board prior to the Board's issuance of a 
denial as to that issue.  

The December 2010 motion to vacate indicates that the Veteran's 
representative submitted a motion to Advance on the Docket, which 
the Board subsequently granted.  However, the Board did not 
return the case to the Veteran's representative for an informal 
hearing presentation prior to issuing its June 2010 decision.  
The Board finds that such a lack of an informal hearing 
presentation is a prejudicial failure to provide for a hearing in 
this case.  See 38 C.F.R. § 20.904(a)(3) (2010).  Therefore, the 
appellant was denied due process of law, and the June 2010 Board 
decision is vacated, as it pertains to the cervical spine 
disability evaluation claim.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has had any 
incapacitating episodes of cervical spine pain that have required 
prescribed bed rest.

2.  No ankylosis has been found in the Veteran's cervical spine.

3.  No neurological disability has been attributed to the 
Veteran's cervical spine disability.

4.  The evidence does not reveal anything exceptional or unusual 
about the Veteran's cervical spine disability.


CONCLUSION OF LAW

Criteria for a rating in excess of 40 percent for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in December 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

VA and private treatment records have been obtained.  The Veteran 
was also provided with a VA examination (the report of which has 
been associated with the claims file).  The Board finds that the 
examination was adequate to allow proper adjudication of the 
issue on appeal.  The examiner conducted a complete examination, 
recorded all findings considered relevant under the applicable 
diagnostic code, and considered the full history of the 
disability.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is currently rated at 40 percent for his cervical 
spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Under that diagnostic code, a cervical spine strain should be 
evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent rating is assigned when 
intervertebral disc syndrome causes incapacitating episodes with 
a total duration of at least 1 week, but less than 2 weeks, 
during the past 12 months; a 20 percent rating is assigned when 
intervertebral disc syndrome causes incapacitating episodes with 
a total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months; a 40 percent rating is assigned when 
intervertebral disc syndrome causes incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months; and a 60 percent rating is 
assigned when intervertebral disc syndrome causes incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

However, there is no indication that bed rest has actually ever 
been prescribed to treat any incapacitating episodes caused by 
the Veteran's cervical spine disability.  Private treatment 
records were reviewed, but they fail to show any prescribed bed 
rest.  Additionally, at the Veteran's March 2007 VA examination, 
the examiner specifically found that there had been no 
incapacitating episodes in the past 12 months; and it does not 
appear that the Veteran has ever claimed that his cervical spine 
disability has caused any incapacitating episodes that have 
required prescribed bed rest.

Therefore, since the evidence does not show that the Veteran has 
been prescribed bed rest, it is more advantageous to him to 
evaluate his service-connected back disability under the General 
Rating Formula for Diseases and Injuries of the Spine.  

Under these regulations, a 10 percent rating is assigned when 
forward flexion of the cervical spine is greater than 30 degrees, 
but not greater than 40 degrees; when the combined range of 
motion of the cervical spine is greater than 170 degrees, but not 
greater than 335 degrees; when muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent rating is assigned when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater than 
30 degrees; when the combined range of motion of the cervical 
spine is not greater than 170 degrees; or when there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30 percent rating is assigned when forward flexion of the 
cervical spine is 15 degrees or less, or when there is favorable 
ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.  

A 40 percent rating is assigned when there is unfavorable 
ankylosis of the entire cervical spine and a rating in excess of 
40 percent is not available unless either ankylosis or a 
fractured vertebra is present.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

The Veteran currently receives the highest schedular rating for 
his cervical spine disability based on limitation of motion.  At 
his March 2007 VA examination, the Veteran demonstrated 20 
degrees of active flexion with pain on motion; and, more 
importantly, no cervical spine ankylosis or thoracolumbar spine 
ankylosis was found by the examiner.  Additionally, neither 
private nor VA treatment records show any treatment for the 
Veteran's cervical spine.  Thus, because evidence of cervical 
ankylosis has not been presented, a schedular rating in excess of 
40 percent is not available based on orthopedic limitation.  

In addition to orthopedic considerations, the regulations also 
provide that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate diagnostic 
code.

In this case, though, the medical evidence fails to show the 
presence of a neurological component.  For example, at the VA 
examination in March 2007, the examiner indicated that there was 
no spasm, atrophy, guarding, or weakness in the Veteran's 
cervical sacrospinals, although there was pain on motion and 
tenderness.  A motor examination showed normal elbow flexion and 
extension bilaterally, normal wrist flexion and extension 
bilaterally, normal finger flexors and finger abduction, and 
normal thumb opposition.  Sensory testing revealed normal 
vibration, pinprick, light touch, and position sense in the 
Veteran's upper extremities bilaterally.  Reflex testing was 
normal in the biceps, triceps, brachioradials, and finger jerk.  
As such, no neurological disability was diagnosed.

VA and private treatment records similarly do not show a 
neurological disability. 

As such, a separate rating is not warranted, as the objective 
medical evidence does not show a neurological component to the 
Veteran's cervical spine disability.

Given these findings as described above, a schedular rating in 
excess of 40 percent for the Veteran's cervical spine disability 
is denied. 

In his claim the Veteran requested that he be considered for an 
extraschedular rating, and the Board has considered whether 
referral for an extraschedular rating should be made.  It is 
noted that if an exceptional case arises where ratings based on 
the statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1).  The Court has held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, the medical evidence fails to show anything unique 
or unusual about the Veteran's cervical spine disability that 
would render the schedular criteria inadequate.  The Veteran's 
main neck symptoms include pain and limitation of motion, both of 
which are specifically accounted for in the rating criteria.  In 
fact, the Veteran is currently rated at 40 percent for his neck 
disability, which is based upon a finding of unfavorable cervical 
spine ankylosis; yet, at his most recent VA examination, the 
Veteran demonstrated considerable range of motion in his cervical 
spine and no ankylosis was found.  As such, the Veteran's 
symptoms do not even equate to his current level of schedular 
disability rating. 

Furthermore, even if the symptoms were considered to render the 
schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of his neck disability; and, while the 
Veteran is retired, it was noted at his March 2007 VA examination 
that his cervical spine disability caused only moderate 
impairment with regards to chores, shopping and exercise.  The 
Board does not wish to belittle the impairment and limitation 
caused by the Veteran's cervical spine disability, but the fact 
is that the medical evidence does not show that the Veteran's 
cervical spine disability causes marked interference with 
employment.  As such, it would not be found that his disability 
met the "governing norms" of an extraschedular rating.  
Accordingly, an extraschedular rating is not warranted.

Therefore, the Veteran's claim for a rating in excess of 40 
percent for a cervical spine disability is denied on both a 
schedular and an extraschedular basis. 


ORDER

A rating in excess of 40 percent for a cervical spine disability 
is denied.




______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


